DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 4-33 were previously canceled in the last set of claims dated 5/12/2022.  To the extent claims 4-33 are intended to be newly added as withdrawn claims, then they must be renumbered starting with claim 41.  For purposes of compact prosecution, claims 4-33 will be treated as canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer wall" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3 and 34-40 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esclar et al. (U.S. Patent No. 6,402,364).
Regarding claim 1, Esclar et al. discloses a capsule capable for mixing multiple substances (abstract; figure 1, reference #1), comprising:
a main chamber having a main chamber bottom and a main chamber top opening (figures 1 and 5-8, reference #8);
at least two repository tubular chambers, each: (1) adapted to contain substance, (2) arranged in parallel to the main chamber and arranged in a circumferential around the outer wall of the main chamber, and (3) having a repository tubular chamber top opening (figure 1, reference #2 and 3 with top openings 21 and 22);
at least two passages, each fluidly connecting one of the at least two repository tubular chambers to the main chamber (figures 5 and 6, reference #31);
a main piston fitted in the main chamber (figures 1 and 5-8, reference #9); and
a mixer rod (figures 1-8, reference #11) having a mixer element disposed at a distal end (figures 1-8, reference #12) and a torque adapter disposed at a proximal end for transferring a torque to the mixer element (figure 1 and 5-8, reference #15), the mixer rod is fitted to pass along the main piston such that the mixer element is mounted in the main chamber between the main chamber bottom and a distal end of the main piston when the main piston is in the outward position (see figures 1-8, reference #8, 9, 10, 11 and 12; column 3, lines 59-65).
Regarding claim 3, Esclar et al. discloses wherein the at least two repository tubular chambers are peripheral to the main chamber (figures 1 and 5-8, reference #2 and 3 peripheral to reference #8).
Regarding claim 37, Esclar et al. discloses an inner chamber of the main chamber to extract substances from repository tubular chambers via passages into the inner chamber (see figures 1 and 5-8, reference #8, 31 and 42; column 4, lines 29-34).
Regarding claim 38, Esclar et al. discloses a cylindrical body capable to mount windows thereon and capable to ingest at least two repository tubular chambers (figures 1 and 5-8, reference #4 is a cylindrical body and it is capable to have windows (column 3, lines 43-47) and capable to ingest the tubular chambers).  It is noted that the cylindrical body need only be capable to mount windows and ingest the tubular chambers; there is no requirement of the structural limitation of windows or tubular chambers since they are recited as functional intended use of the cylindrical body.
Regarding claim 39, Esclar et al. discloses an inner chamber of the main chamber to extract substances from repository tubular chambers via passages into the inner chamber (see figures 1 and 5-8, reference #8, 31 and 42; column 4, lines 29-34).
Regarding claim 40, Esclar et al. discloses wherein the at least two repository tubular chambers are peripheral to the main chamber (see figures 1 and 5-8, reference #2 and 3 peripheral to reference #8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esclar et al. in view of Anderson et al. (U.S. Patent No. 9,592,321).
Regarding claims 34-36, Esclar et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose windows located on repository tubular chambers, wherein the windows are made of a transparent material.
Anderson et al. teaches another plunger mixing apparatus (figure 1).  The reference teaches  windows located on repository tubular chambers, wherein the windows are made of a transparent material capable for raw materials and vitamins which are sensitive to light-exposure (column 4, lines 56-56 (the body is considered to be a window because it is transparent and can be viewed through)).
It would have been obvious to It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tubular chamber of Esclar et al. to have transparent windows as taught by Anderson et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach plunger mixing apparatuses.  One of ordinary skill in the art would be motivated to modify the tubular chamber to have transparent windows for viewing the contents within the chambers so that a user may know how much material is in the chambers and whether the device is functioning properly during use by viewing that the contents are being released into the main chamber, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774